Citation Nr: 0601088	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-01 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service-connected Department of 
Veterans Affairs (VA) death pension benefits.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter in-law (M.V.G.)
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1, 1941, to January 3, 1943; and from October 9, 
1945, to March 13, 1946; during this period, he was a 
prisoner-of-war (POW) from May 11, 1942, to January 3, 1943.  
The veteran died in April 1996, and his widow is the 
appellant in this matter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied entitlement to accrued benefits in pertinent part.  In 
March 2003, the RO denied entitlement to a VA non-service-
connected death pension benefits.  The appellant testified 
before the Board at a hearing held in June 2005 at the Manila 
RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claims has been developed, and the appellant has received 
the required notice.

2.  The veteran served with the Philippine Commonwealth Army 
from September 1, 1941, to January 3, 1943; and from October 
9, 1945, to March 13, 1946.  During this period, he was in 
"missing" status from May 6, 1942, to May 10, 1942.  He 
also was a POW from May 11, 1942, to January 3, 1943.  He had 
"no-casualty status" from January 4, 1943, to August 15, 
1945.  He was absent without leave from August 16, 1945, to 
October 8, 1945.  

3.  The veteran did not possess the requisite service to 
qualify for a VA non-service-connected death pension 
disability pension for his surviving spouse.

4.  The veteran died in April 1996.  Service connection was 
not established for any disability during his lifetime, and 
the veteran did not have a claim for VA benefits pending at 
the time of his death. 

5.  The appellant filed a claim for VA benefits in September 
2000, more than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  The service requirements for eligibility for VA non-
service-connected death pension benefits are not met.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2005).

2.  The criteria for entitlement to payment to the appellant 
of accrued benefits have not been met.  38 U.S.C.A. § 5121(a) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2000, 
March 2001, June 2001, June 2002, and March 2003; rating 
decisions in June 2002 and March 2003; and a statement of the 
case in September 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claims.


Non-service-connected death pension benefits

The appellant seeks VA non-service-connected death pension 
benefits.  Such a non-service-connected death pension is 
payable to the surviving spouse of a veteran of a war who has 
the requisite wartime service or who was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.  38 U.S.C.A. §§ 1521(j), 1541.

To establish basic eligibility for VA non-service-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non-
service-connected death pension benefits.  38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  The appellant's service has been verified in this case, 
as described above.

The veteran served with the Philippine Commonwealth Army from 
September 1, 1941, to January 3, 1943.  During this period, 
he was in missing status from May 6, 1942, to May 10, 1942.  
He also was a POW from May 11, 1942, to January 3, 1943.  He 
had "no-casualty status" from January 4, 1943, to August 
15, 1945.  He was absent without leave from August 16, 1945, 
to October 8, 1945.  Finally, he had additional service with 
the Philippine Commonwealth Army from October 9, 1945, to 
March 13, 1946.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA non-service-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, 
the Board finds that the appellant is not eligible for the 
requested benefit; while the veteran's service, as described 
above, may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a non-service-
connected death pension in this case.

This is a case where the law is dispositive.  Basic 
eligibility for VA non-service-connected death pension 
benefits is precluded based on the appellant's service.  
Therefore, the Board must deny the appeal.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In addition, where the law, not the evidence, is 
dispositive, the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107, is not 
applicable.  Mason, 16 Vet. App. at 132.  However, as 
discussed above, if the VCAA were applicable, VA has 
effectively complied with all of its requirements.

The Board notes that in June 2005, the RO awarded service 
connection for the cause of the veteran's death based on a 
recent regulatory revision to 38 C.F.R. § 3.309(c) (2005).  
In that decision, the RO also awarded entitlement to 
Dependents' Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35.  The Board also notes that the appellant 
testified in June 2005 that she is also receiving benefits 
from the government of the Republic of the Philippines based 
on the veteran's service.

The veteran did not have the requisite type of service to 
establish entitlement to VA death pension benefits.  
Accordingly, the Board finds that entitlement to VA non-
service-connected death pension benefits must be denied.


Accrued benefits

Under 38 U.S.C.A. § 5121(a) (West 2002),

Except as provided in sections 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence 
in the file at date of death (hereinafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual, be paid [to certain 
listed individuals, such as the veteran's spouse, 
in this case].

The statute, 38 U.S.C.A. § 5121(a), envisions two distinct 
categories of benefits:

The paragraph provides for payment of (1) periodic 
monetary benefits to which an individual was 
entitled at death under existing ratings or 
decisions, which the Court will call "benefits 
awarded but unpaid," or (2) periodic monetary 
benefits based on evidence in the file at the date 
of an entitled individual's death and due and 
unpaid for a period not to exceed two years, which 
are called "accrued benefits" for purposes of 
sections 5122 and [38 U.S.C.A. § 5122 (West 
2002)].

See Bonny v. Principi, 16 Vet. App. 504, 507 (2002).  

Recently, the United States Congress eliminated the "two-
year limitation" on the payment of accrued benefits as for 
deaths occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003 (VBA of 2003), Pub. L. No. 108-183, 
§ 104(a),(d), 117 Stat. 2651, 2656 (2003).  In this case, the 
veteran's death occurred in April 1996, and thus the repeal 
of the "two- year limitation" on accrued benefits under the 
VBA of 2003 does not govern this case.

The veteran died in April 1996.  At the time of his death, 
service connection was not established for any disability; 
nor had the veteran filed a claim for any VA benefits.

In September 2000, the appellant filed a claim with VA 
seeking accrued benefits.  

The Board finds that 38 U.S.C.A. § 5121 is dispositive in 
this case and that the appellant is not entitled to accrued 
benefits as a matter of law.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. 
at 430.  In addition, where the law, not the evidence, is 
dispositive, the Veterans Claim Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107, is not 
applicable.  Mason, 16 Vet. App. at 132.  However, as 
discussed above, if the VCAA were applicable, VA has 
effectively complied with all of its requirements.


ORDER


Entitlement to VA non-service-connected death pension 
benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


